DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are deemed acceptable for the purpose of examination.
Specification
The specification is deemed acceptable for the purpose of examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a method for learning policy explanations in a computing environment by a processor comprising: providing one or more explanations justifying validity or invalidity of a claim based on one or more rules extracted from one or more segments of text data of a policy data source using a machine learning operation.
The limitation of providing one or more explanations justifying validity or invalidity of a claim based on one or more rules extracted from one or more segments of text data of a policy data source using a machine learning operation is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of 
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
under the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
	The judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a machine learning operation. Using the machine learning operation is cited at a high level of generality (i.e. as a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing function. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of using a machine learning operation amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic computing function cannot provide an inventive concept. Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception 
This claim is not patent eligible under U.S.C. 101.
	Claim 2 recites the method of claim 1, further including: ingesting the text data from the policy data source upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof, or using natural language processing (NLP) to determine the set of rules from one or more segments of text data. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer functions. That is, other than reciting “using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof” and “using natural language processing (NLP)”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof” and “using natural language processing (NLP)”, “ingesting” in the context of the claim encompasses a user analyzing and processing test data and “determine” in the context of the claim encompasses a user analyzing text data and determining rules from the text.
	The judicial exception is not integrated into a practical application. The claim recites additional elements - using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof and using natural language 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof and using natural language processing (NLP) amount to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic computing functions cannot provide an inventive concept – see MPEP § 2106.05(f).
This claim is not patent eligible under U.S.C. 101.
	Claim 3 recites the method of claim 1, further including generating the one or more explanations as proof trees using an automated theorem proving operation. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer functions. That is, other than “using an automated theorem proving operation”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the 
The judicial exception is not integrated into a practical application. The claim recites an additional element - using an automated theorem proving operation. Using an automated theorem proving operation is cited at a high level of generality (i.e. as a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing function. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of using an automated theorem proving operation amount to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic computing functions cannot provide an inventive concept – see MPEP § 2106.05(f).
This claim is not patent eligible under U.S.C. 101.
	Claim 4 recites the method of claim 1, further including collecting feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example “collecting” in the context of the claim encompasses a user asking a second user for feedback regarding explanations the second user received.

claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 5 recites the method of claim 1, further including assigning a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “assigning” in the context of the claim encompasses a user analyzing policy rules and assigning scores to the policy rules indicating which rules the user deems more important than others by use of the scores.
This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the

This claim is not patent eligible under U.S.C. 101.
	Claim 6 recites the method of claim 5, further including ranking each of the one or more rules according to the assigned score. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “ranking” in the context of the claim encompasses a user ranking policy rules from highest to lowest according to scores the user gave to the rules.
 This judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 7 recites the method of claim 1, further including adjusting a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer functions. That is, other than “in a knowledge domain”, nothing in the claim limitation precludes the step from practically being performed in the mind. 
The judicial exception is not integrated into a practical application. The claim recites an additional element - in a knowledge domain. In a knowledge domain is cited at a high level of generality (i.e. as a generic component) such that it amounts to no more than mere instructions to apply the exception using a generic component. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of in a knowledge domain to no more than mere instructions to apply the exception using generic components. 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The claim limitation is merely suggesting a field of use or technological environment in which to apply the exception such that it amounts to no more than mere linking by using a knowledge domain. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
This claim is not patent eligible under U.S.C. 101.
	Claims 8-14 are rejected on the same grounds as claims 1-7 respectively
	Claims 15-20 are rejected on the same grounds as claims 1-5, 7 respectively
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. US 20100145734 A1 to Becerra, et al. (hereinafter, “Becerra”)
As per claim 1, Becerra teaches a method for learning policy explanations in a computing environment by a processor comprising:
providing one or more explanations justifying validity or invalidity of a claim based on one or more rules extracted from one or more segments of text data of a policy data source using a machine learning operation. (Becerra, Para. [0021] discloses “A computer system-based automated loss verification system for evaluating the validity of claims filed under an insurance policy or debt protection contract is provided by this invention.” and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.” And Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises…database 40, containing, e.g., records of beneficial coverage contracts, claimant data, and claims data” and Para. [0147] discloses “This process step utilizes rules and data stored in database 264. Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” and Para. [0120] discloses “Following the automatic or customer loss information-provided verification process, a decision is rendered based upon the verification received and the rules established by product, client, state under the adjudication phase 100 (and state exceptions), etc. and or any combination of these.” (Policy data source is database 40 and explanations are displayed for approval/denial. The automated claims processing system being a machine learning operation which approves or denies claims. The model being used to determine whether a claim is valid or invalid by utilizing rules extracted whereby rules being specific/dependent on the claimants policy. Decisions regarding whether claims are valid or not based off policy rules determined from policy contracts))

As per claim 2, Becerra teaches the method of claim 1, further including:
ingesting the text data from the policy data source upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof, (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
or using natural language processing (NLP) to determine the set of rules from one or more segments of text data

As per claim 8, Becerra teaches a system for learning policy explanations in a computing environment, comprising:
one or more processors with executable instructions that when executed cause the system to: (Becerra, Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises a general programmable computer 22 having a central processing unit (“CPU”) 24” and Para. [0046] discloses “The CPU controls the computer system and is capable of running the system stored in memory.”)
provide one or more explanations justifying validity or invalidity of a claim based on one or more rules extracted from one or more segments of text data of a policy data source using a machine learning operation. (Becerra, Para. [0021] discloses “A computer system-based automated loss verification system for evaluating the validity of claims filed under an insurance policy or debt protection contract is provided by this invention.” and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.” And Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises…database 40, containing, e.g., records of beneficial coverage contracts, claimant data, and claims data” and Para. [0147] discloses “This process step utilizes rules and data stored in database 264. Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” and Para. [0120] discloses “Following the automatic or customer loss information-provided verification process, a decision is rendered based upon the verification received and the rules established by product, client, state under the adjudication phase 100 (and state exceptions), etc. and or any combination of these.” (Policy data source is database 40 and explanations are displayed for approval/denial. The automated claims processing system being a machine learning operation which approves or denies claims. The model being used to determine whether a claim is valid or invalid by utilizing rules extracted whereby rules being specific/dependent on the claimants policy. Decisions regarding whether claims are valid or not based off policy rules determined from policy contracts))

As per claim 9, Becerra teaches the system of claim 8, wherein the executable instructions further:
(Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
or use natural language processing (NLP) to determine the set of rules from one or more segments of text data

As per claim 15, Becerra teaches a computer program product for, by one or more processors, learning policy explanations in a computing environment, the computer program product comprising a non- transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
	an executable portion that provides one or more explanations justifying validity or invalidity of a claim based on one or more rules extracted from one or more segments of text data of a policy data source using a machine learning operation. (Becerra, Para. [0021] discloses “A computer system-based automated loss verification system for evaluating the validity of claims filed under an insurance policy or debt protection contract is provided by this invention.” and Para. [0142] discloses “If the claim/activation is denied, the denial reason is displayed, based upon product, client, state, etc. rules.” and Para. [0122] discloses “If the claim/activation is approved, the claimant sees all the information pertaining to the approval.” And Para. [0044] discloses “Referring to the example embodiment of FIG. 2, the automated claims processing system 10 comprises…database 40, containing, e.g., records of beneficial coverage contracts, claimant data, and claims data” and Para. [0147] discloses “This process step utilizes rules and data stored in database 264. Utilizing the learning from the hold out sample analysis described below, the models can “learn” from prior claims experience to adjust the predetermined RAS for the claim where necessary to cause it to accurately characterize as much as possible the genuine risk that the claim poses for fraud or other error.” and Para. [0120] discloses “Following the automatic or customer loss information-provided verification process, a decision is rendered based upon the verification received and the rules established by product, client, state under the adjudication phase 100 (and state exceptions), etc. and or any combination of these.” (Policy data source is database 40 and explanations are displayed for approval/denial. The automated claims processing system being a machine learning operation which approves or denies claims. The model being used to determine whether a claim is valid or invalid by utilizing rules extracted whereby rules being specific/dependent on the claimants policy. Decisions regarding whether claims are valid or not based off policy rules determined from policy contracts))

	As per claim 16, Becerra teaches the computer program product of claim 15, further including an executable portion that:
ingests the text data from the policy data source upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, the machine learning operation, or a combination thereof; (Becerra, Para. [0034] discloses “Such invention may take the form of an automated claim processing system for receiving information from the claimant necessary to define the nature of the claim and communicate the ultimate decision to the claimant whether or not the claim will be paid or other benefit provided, based upon verification and the rules set forth within the beneficial coverage contract” (Validating nature of the claims means that the system has to ensure that the claim is compliant with rules in the coverage contract thus the coverage contract is analyzed (parsed) where the system uses (ingests) the text policy data))
or uses natural language processing (NLP) to determine the set of rules from one or more segments of text data
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of Automated Theorem Proving in Intuitionistic Propositional Logic by Deep Reinforcement Learning to Katsumoto, et al. (hereinafter, “Katsumoto”)
	As per claim 3, Becerra as shown above teaches the method of claim 1, Becerra fails to explicitly teach:
	further including generating the one or more explanations as proof trees using an automated theorem proving operation
	However, Katsumoto (Katsumoto addresses the issue of automated theorem proving) teaches:
further including generating the one or more explanations as proof trees using an automated theorem proving operation (Katsumoto, Whole document discloses automated theorem proving and proof trees)
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claims processing system as disclosed by Becerra to use the automated theorem proving as disclosed by Katsumoto. The combination would have been obvious because a person of ordinary skill in the art would be motivated to display to a user why a policy claim was validated or invalidated. A user would be able to easily ascertain which policy rules were violated as displayed in the proof tree where 

	As per claim 10, Becerra as shown above teaches the system of claim 8, Becerra fails to explicitly teach:
wherein the executable instructions further generate the one or more explanations as proof trees using an automated theorem proving operation
However, Katsumoto teaches:
wherein the executable instructions further generate the one or more explanations as proof trees using an automated theorem proving operation (Katsumoto, Whole document discloses automated theorem proving and proof trees)
	Same motivation to combine Becerra and Katsumoto as claim 3

	As per claim 17, Becerra as shown above teaches the computer program product of claim 15, Becerra fails to explicitly teach:
further including an executable portion that generates the one or more explanations as proof trees using an automated theorem proving operation
However, Katsumoto teaches:
further including an executable portion that generates the one or more explanations as proof trees using an automated theorem proving operation (Katsumoto, Whole document discloses automated theorem proving and proof trees)
	Same motivation to combine Becerra and Katsumoto as claim 3
s 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of U.S. Pub. No. US 20180144126 A1 to Swinke, et al. (hereinafter, “Swinke”)
As per claim 4, Becerra as shown above teaches the method of claim 1, Becerra fails to explicitly teach:
further including collecting feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations
	However, Swinke (Swinke addresses the issue of task performance) teaches:
further including collecting feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations (Swinke, Para. [0056] discloses “The rules may be dynamic and may be modified or refined based, for example, on user input of feed back. Every time a user actually acts in favor of a rule, it may get stronger, and every time the user disfavors a rule, it may get less strong.” (User feedback to gauge degree of relevance))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claims processing system as disclosed by Becerra to collect user feedback regarding rules as disclosed by Swinke. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve accuracy of a machine learning model and to additionally tailor explanations more to a specific user.

	As per claim 11, Becerra as shown above teaches the system of claim 8, Becerra fails to explicitly teach:

	However, Swinke teaches:
wherein the executable instructions further collect feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations (Swinke, Para. [0056] discloses “The rules may be dynamic and may be modified or refined based, for example, on user input of feed back. Every time a user actually acts in favor of a rule, it may get stronger, and every time the user disfavors a rule, it may get less strong.” (User feedback to gauge degree of relevance))
	Same motivation to combine Becerra and Swinke as claim 4
	As per claim 18, Becerra as shown above teaches the computer program product of claim 15, Becerra fails to explicitly teach:
further including an executable portion that collects feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations
However, Swinke teaches:
further including an executable portion that collects feedback from a user for learning a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations (Swinke, Para. [0056] discloses “The rules may be dynamic and may be modified or refined based, for example, on user input of feed back. Every time a user actually acts in favor of a rule, it may get stronger, and every time the user disfavors a rule, it may get less strong.” (User feedback to gauge degree of relevance))
	Same motivation to combine Becerra and Swinke as claim 3

Claims 5-6, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of U.S. Pub. No. US 20180165708 A1 to Bajaj, et al. (hereinafter, “Bajaj”)
As per claim 5, Becerra as shown above teaches the method of claim 1, Becerra fails to explicitly teach:
further including assigning a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation
However, Bajaj (Bajaj addresses the issue of rule generation for future predictions) teaches:
further including assigning a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation (Bajaj, Para. [0059] discloses “A rule scoring module 406 is then employed to generate a set of rule scores 408 using the selected set of rules 404 (block 504)”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claims processing system as disclosed by Becerra to score rules as disclosed by Bajaj. The combination would have been obvious because a person of ordinary skill in the art would be motivated to determine which 

As per claim 6, the combination of Becerra and Bajaj as shown above teaches the method of claim 5, Bajaj further teaches:
further including ranking each of the one or more rules according to the assigned score. (Bajaj, Para. [0059] discloses “The set of rule scores 408 are used by the rule scoring module 406 to rank the set of rules 404”)
Same motivation to combine Becerra and Bajaj as claim 5

As per claim 12, Becerra as shown above teaches the system of claim 8, Bercerra fails to explicitly teach:
wherein the executable instructions further assign a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation.
However, Bajaj teaches:
wherein the executable instructions further assign a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation.(Bajaj, Para. [0059] discloses “A rule scoring module 406 is then employed to generate a set of rule scores 408 using the selected set of rules 404 (block 504)”)


As per claim 13, the combination of Becerra and Bajaj as shown above teaches the method of claim 12, Bajaj further teaches:
wherein the executable instructions further rank each of the one or more rules according to the assigned score. (Bajaj, Para. [0059] discloses “The set of rule scores 408 are used by the rule scoring module 406 to rank the set of rules 404”)
Same motivation to combine Becerra and Bajaj as claim 5

As per claim 19, Becerra as shown above teaches the computer program product of claim 15, Becerra fails to explicitly teach:
further including an executable portion that: assigns a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation; 
and ranks each of the one or more rules according to the assigned score
However, Bajaj teaches:
further including an executable portion that: assigns a score to the one or more rules indicating a degree of relevance of the one or more rules for inclusion or exclusion in the one or more explanations according to a scoring operation; .(Bajaj, Para. [0059] discloses “A rule scoring module 406 is then employed to generate a set of rule scores 408 using the selected set of rules 404 (block 504)”)
(Bajaj, Para. [0059] discloses “The set of rule scores 408 are used by the rule scoring module 406 to rank the set of rules 404”)
Same motivation to combine Becerra and Bajaj as claim 5

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Becerra, in view of U.S. Pub. No. US 20140351258 A1 to Dayan, et al. (hereinafter, “Dayan”)
As per claim 7, Becerra as shown above teaches the method of claim 1, Becerra fails to explicitly teach:
further including adjusting a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations
However, Dayan (Dayan addresses the issue of document classification using rules) teaches:
further including adjusting a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations (Dayan, Para. [0022] discloses “It is noteworthy that the weight or score assigned a rule may be dynamically adjusted…For example, a score assigned to a rule may be increased from 0.1 to 0.7…” (Updating score of rules from their assigned score))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claims processing system as disclosed by Becerra to adjust scores of rules as disclosed by Dayan. The combination would 

	As per claim 14, Becerra as shown above teaches the system of claim 8, Becerra fails to explicitly teach:
wherein the executable instructions further adjust a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations
However, Dayan teaches:
wherein the executable instructions further adjust a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations (Dayan, Para. [0022] discloses “It is noteworthy that the weight or score assigned a rule may be dynamically adjusted…For example, a score assigned to a rule may be increased from 0.1 to 0.7…” (Updating score of rules from their assigned score))
Same motivation to combine Becerra and Dayan as claim 7

	As per claim 20, Becerra teaches the computer program product of claim 15, Becerra fails to explicitly teach:
	further including an executable portion that adjusts a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations
	However, Dayan teaches:
further including an executable portion that adjusts a score of the one or more rules in a knowledge domain according to an assigned score to the one or more rules included in the one or more explanations (Dayan, Para. [0022] discloses “It is noteworthy that the weight or score assigned a rule may be dynamically adjusted…For example, a score assigned to a rule may be increased from 0.1 to 0.7…” (Updating score of rules from their assigned score))
Same motivation to combine Becerra and Dayan as claim 7
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Combining NLP Approaches for Rule Extraction from Legal Documents discloses rule extraction from text documents
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123